Citation Nr: 9916555	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Whether new and material evidence had been received to 
reopen the claim of entitlement to service connection for 
frostbite of the feet.   

3.  Whether new and material evidence had been received to 
reopen the claim of entitlement to service connection for 
frostbite of the ears.  

4.  Whether new and material evidence had been received to 
reopen the claim of entitlement to service connection for 
gunshot and shell fragment wounds to the left leg.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in March 1998, 
of the Department of Veterans Affairs (VA), Albuquerque, New 
Mexico, Regional Office (RO).   

Initially, the Board notes that in a July 1989 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for residuals of hepatitis.  The veteran 
did not appeal that decision and it became final.  In April 
1997, the veteran filed a claim for entitlement to service 
connection for "yellow jaundice."  The RO interpreted the 
claim for entitlement to service connection for yellow 
jaundice as a claim for entitlement to service connection for 
hepatitis B.  The Board points out that the veteran did not 
submit evidence of a diagnosis of yellow jaundice, but 
submitted evidence of a diagnosis of hepatitis B.  
Consequently, the Board finds that the claim for entitlement 
to service connection for yellow jaundice is not a new claim.  
See Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996).  In 
a March 1998 rating decision, the RO denied the claim for 
entitlement to service connection for hepatitis B.  The Board 
notes further, that prior to the March 1998 rating decision 
that is the subject of the current appeal, the RO apparently 
conceded that new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of hepatitis B, and the Board agrees 
with that determination. 

In his April 1997 claim, the veteran raised the issue of 
entitlement to service connection for frostbite of the hands.  
The RO did not adjudicate this issue.  Consequently, the 
Board refers this issue to the RO for the appropriate action.  

REMAND

Review of the record reveals that the veteran's service 
medical records were referred to the Board by the RO and were 
associated with the claims folder in April 1999, after the 
veteran's claims folder had been transferred to the Board for 
appellate consideration.  The service medical records were 
not previously considered by the RO.

Pursuant to 38 C.F.R. § 20.1304 (1998), any pertinent 
evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b) (1998) of this chapter, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case.  
38 C.F.R. § 20.1304 (c) (1998).  

Consequently, the Board finds that this matter should be 
remanded to the RO for review of the service medical records 
and preparation of a supplemental statement of the case.  The 
Board points out that the provisions of 38 C.F.R. § 3.156 
(1998) provide that where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  38 C.F.R. 
§ 3.156.  Consequently, if the RO determines that the service 
medical records are new and material evidence, the RO should 
reconsider the former rating decisions which denied 
entitlement to service connection for frostbite of the feet 
and ears and residuals of a gunshot or shrapnel wound to the 
left leg.  


Regarding the issues of whether new and material evidence has 
been submitted to reopen the previously denied claims, the 
Board notes that a previously used test for "materiality" 
adopted by the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) was invalidated.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
indicated that the Colvin test of "material" evidence made 
it "more difficult for veteran claimants to submit 
additional evidence for Board consideration" than did the 
test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Hodge, supra.  The Federal Circuit stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if the 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc) the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).   Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
12 Vet. App. at 218-219; Winters, 12 Vet. App. at 206.

The Board finds that the RO should consider the holdings in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), Elkins v. 
West, 12 Vet. App. 209 (1999), and Winters v West, 
12 Vet. App. 203 (1999) when reviewing the veteran's 
application to reopen the claims for entitlement to service 
connection for frostbite of the feet and ears, and residuals 
of a shrapnel and gunshot wound to the left leg.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record and 
readjudicate the issues of entitlement to 
service connection for hepatitis B and 
whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for 
frostbite of the feet and ears and 
residuals of gunshot and shrapnel wounds 
to the left leg.  When determining 
whether new and material evidence has 
been submitted, the RO should consider 
the holdings in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), Elkins v. West, 
12 Vet. App. 209 (1999), and Winters v 
West, 12 Vet. App. 203 (1999).  If the RO 
determines that the service medical 
records are new and material evidence, 
the RO should adjudicate the issues of 
entitlement to service connection for 
frostbite of the feet and ears and 
residuals of shrapnel and gunshot wounds 
to the left leg on a de novo basis.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


